Title: To George Washington from Henry Knox, 16 March 1782
From: Knox, Henry,Morris, Gouverneur
To: Washington, George


                        
                            Sir
                            Elizabeth Town 16 March 1782
                        
                        We received your Excellency’s Letter of the fourteenth this Morning, previous to the Receipt of which we had
                            written to you by Lieutenant Blair of the Jersey Line. We have written to Sir Henry Clinton, of which the enclosed is a
                            Copy, and sent it with another to the Officer commanding on Staten Island requesting him to facilitate Mr Skinner’s
                            Passage to New York, whom we have instructed to agree with the Enemy to meet on any Day previous to the twenty fifth
                            Instant.
                        We shall wait, in the Vicinity of this Place, the Event of Mr Skinner’s Mission, and shall take the earliest
                            Opportunity of communicating it to your Excellency. We have the Honor to be your Excellency’s most obedient humble
                            Servants
                        
                            H. Knox
                            Gouvr Morris
                        
                     Enclosure
                                                
                            
                                Sir
                                Elizabeth Town 16 March 1782
                            
                            On the twelfth instant we left Philadelphia, and arrived at this place on the fifthteenth, instructed and
                                empower’d by his Excellency General Washington, to meet commissioners appointed by your Excellency.
                            An Express from Philadelphia, just now brings us a letter from the General of the 14th by which we learn
                                that many circumstances, obliged Your Excellency to change the persons you at first intended to nominate, and induce
                                you to wish that the meeting may be defer’d a little longer. The General has transmitted a letter to your Excellency
                                and directed us to write to you on the subject. We have therefore instructed Mr Skinner, Commissary of Prisoners, to
                                be the bearer of both letters, and to receive your Excellencys definitive answer.
                            We take the liberty Sir to suggest, That where the rights and feelings of humanity are
                                so deeply interested, every delay is important. We are insensible to the  inconveniencies of
                                an useless journey, but we feel sincerely every moment of suffering which either party may be
                                exposed to. Your Excellency must be sensible, of the expense of maintaining such a number of
                                persons now quarter’d in the different States, becomes intollerably burthensome. every attention has hitherto been
                                paid to their situation, but there are limits to all things.
                            In order to facilitate the meeting so that a short day may be fixed, The commissary of  will enter into all necessary arrangements to accomodating those
                                Gentlemen, whom you may appoint. Our further stay or return, will depend on your Excellencys answer
                                which the commisaary will deliver. With great respect we have the honor to be Your Excellencys most
                                Obedient Hble Servants
                            
                                H. Knox
                                Gouvr Morris
                            
                        
                        
                    